Appeal from an order of the Clinton County Court which dismissed appellant-relator’s writ of habeas corpus. Relator contends that his sentence as a second offender was jurisdictionally invalid in that his prior conviction in 1932, in a Federal *969court, of uttering a counterfeit Federal Reserve note was not then an offense of felony grade under the penal laws of our State. We are of the opinion that relator’s prior offense constituted a felony under our forgery statutes as they stood in 1932 (Penal Law, § 881, subds. 1, 3; § 887), and prior to the 1934 amendment (L. 1934, ch. 614). Order affirmed, without costs. All concur.